30 F.3d 128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Arthur BROWN, Plaintiff Appellant,v.Edward W. MURRAY;  Lonnie M. Saunders;  Larry W. Huffman;Donald A. Vorgert;  L. R. Sparks;  Doris J. Price,Defendants Appellees.
No. 93-6978.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 14, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James H. Michael, Jr., District Judge.  (CA-92-305-R)
James Arthur Brown, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinions granting summary judgment for Appellees Murray, Saunders, and Huffman, and partial summary judgment for Appellees Vorgert, Sparks, and Price, and accepting the subsequent recommendation of the magistrate judge to grant summary judgment for Appellees Vorgert, Sparks, and Price on the remaining claim discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Brown v. Murray, No. CA-92-305-R (W.D.Va. Mar. 4 and Aug. 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motion for appointment of counsel